Case 1:18-cv-01224-RGA Document 26 Filed 10/02/18 Page 1 of 3 PageID #: 198




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


HORIZON THERAPEUTICS , LLC,

              Plaintiff,                              C.A. No. 18-1224-RGA
V.

PAR PHARMACEUTICAL, INC. and PAR
PHARMACEUTICAL COMPANIES, INC.

              Defendants.


            STIPULATION A N D ~ ORDER OF DISMISSAL WITHOUT
                 PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)

       Pursuant to Rule 41 (a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Horizon Therapeutics, LLC, and Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical

Companies, Inc. , hereby stipulate that the above-captioned action, including all claims,

counterclaims and defenses, are hereby dismissed in their entirety without prejudice.
...   "   t   •

                  Case 1:18-cv-01224-RGA Document 26 Filed 10/02/18 Page 2 of 3 PageID #: 199




                  Dated: October 1, 2018


                  Isl Chad S. C. Stover                Isl Steven J Fineman
                  Chad S.C. Stover (No . 4919)         Steven J. Fineman (No. 4025)
                  B ARNES & THORNBURG LLP              Tyler E. Cragg (No. 6398)
                  1000 N. West Street, Suite 1500      RICHARDS, LAYTON & FINGER, P.A.
                  Wilmington, Delaware 19801           One Rodney Square
                  (302) 300-3474                       920 N . King Street
                  chad .stover@ btlaw.com              Wilmington, Delaware 19801
                                                       (302) 651-7700
                  Attorney for Plaintiff Horizon       fineman @ rlf.com
                  Therapeutics, LLC                    cragg@ rlf.com

                  Robert F. Green                      Attorneys for Defendants Par
                  Caryn C. Borg-Breen                  Pharmaceutical, Inc. and Par
                  Jessica M. Tyrus                     Pharmaceutical Companies, Inc.
                  Roy Chamcharas
                  GREEN, GRIFFITH & BORG-BREEN LLP     David Silverstein
                  City Place, 676 N. Michigan Ave.     AXINN, V ELTROP   & HARKRIDER LLP
                  Suite 3900                           1 14 West 4 7th Street
                  Chicago, Illinois 60611              22nd Floor
                  (312) 883-8000                       New York, NY 10036
                  rgreen@greengriffith.com             (212) 728-2200
                  cborg-breen@greengriffith.com        dsilverstein@axinn .com
                  jtyrus@greengriffith.com
                  rchamcharas@greengriffith.com        Aziz Burgy
                                                       Christopher M . Gallo
                  Of Counsel for Plaintiff Horizon     Ricardo Camposanto
                  Therapeutics, LLC                    AXINN, V ELTROP & HARKRIDER LLP
                                                       950 F Street, NW , 7th Floor
                                                       Washington, DC 20004
                                                       (202) 912 4700
                                                       aburgy@axinn.com
                                                       cgallo@axinn.com
                                                       ream posanto@axinn.com

                                                       Of Counsel for Defendants Par
                                                       Pharmaceutical, Inc. and Par
                                                       Pharmaceutical Companies, Inc.




                                                       2
Case 1:18-cv-01224-RGA Document 26 Filed 10/02/18 Page 3 of 3 PageID #: 200




      SO ORDERED this _ _ _ day of   0Qtbb{/       , 2018.

                                     ~'it~
                                   THE HONORALE RICHARD G. ANDREWS
                                   UNITED STA TES DISTRICT JUDGE




                                     3
